 1   Matthew D. Elster (IL Bar No. 6303242)
     BEERMANN LLP
 2
     161 North Clark Street #3000
 3   Chicago, IL 60601
     312.621.9700
 4
     mdelster@beermannlaw.com
 5   Counsel for Creditor, Joseph Ware

 6
                         UNITED STATES BANKRUPTCY COURT
 7
                               DISTRICT OF ARIZONA
 8
     IN RE:                                      Chapter 7
 9
     HOME OPPORTUNITY, LLC,                      Case No.: 2:21-bk-09424-EPB
10
                  Debtor.                        MOTION FOR EXTENSION OF TIME
11
                                                 TO RESPOND TO APPLICATION TO
12                                               CONFIRM      ABSENCE      OF
                                                 AUTOMATIC STAY (DOC. 17) AND
13
                                                 TO CONTINUE HEARING ON THE
14                                               SAME.
15

16
     Creditor, JOSEPH WARE, Independent Administrator Of The Estate Of Evoughn

17   Ware (“Ware”), through his attorneys, BEERMANN LLP, and pursuant to FRBC
18
     9006, seeks an additional two weeks to file his response to the Application to Confirm
19
     Absence of Automatic Stay with Respect to Deposit Accounts Held Solely by
20

21
     Applicants at Western Alliance Bank Pursuant to 11 U.S.C. § 362, Bankruptcy Rule

22   4001, and Local Rule 4001-1 (Dkt. No. 17) and to continue the hearing on the same,
23
     if necessary. In support thereof, Ware respectfully states as follows:
24
           1.     In the early hours of October 2, 2016, a housefire broke out at a
25

26   residence located at 6029 South Throop Street in Chicago, resulting in the horrific

27   death of Evoughn Ware. The Throop Residence was owned by the Debtor, Home
28
     Opportunity, LLC (“Home Opportunity”), a Delaware limited liability company


                                            Page 1 of 4
 1   organized for the sole purpose of holding thousands of “distressed” properties in low-
 2
     income neighborhoods as part of a fund advertising to investors a 20% return on
 3
     their money.
 4

 5         2.       Ms. Ware’s estate sued Home Opportunity in 2017, and on January 23,

 6   2020, a Cook County jury returned a $9.6 million verdict in her estate’s favor. Ware
 7
     initiated collection proceedings in Cook County shortly thereafter in an effort to
 8
     collect his judgment, which is now over $11 million with post-judgment interest at a
 9

10   rate of 9%.

11         3.       In those collection proceedings, Ware obtained a copy of a Loan
12
     Agreement between Western Alliance Bank and Home Opportunity. Pursuant to
13
     that Agreement, signed by Patrick Cardon on behalf of Home Opportunity, Home
14

15   Opportunity agreed its Affiliates would maintain minimum account balances at the

16   bank. The Agreement further defined Affiliates as entities over which Home
17
     Opportunity possessed the power to direct the management and policies thereof.
18
           4.       Based on Home Opportunity’s representations of its ability to control
19

20   these accounts and the funds therein, Ware filed a Motion for Turnover Order,

21   seeking to compel Western Alliance Bank to turn over funds held in those accounts
22
     in partial satisfaction of his judgment.
23
           5.       Days before the Cook County court was to hear that Motion, Home
24

25   Opportunity sought Chapter 7 protection before this court.

26         6.       On July 23, 2021, Applicants filed their Application, supported by the
27
     declaration of Mr. Cardon, seeking a determination that the accounts in question—
28




                                            Page 2 of 4
 1   accounts which the debtor, through Mr. Cardon, previously acknowledged its ability
 2
     to control—are not part of the debtor’s estate.
 3
            7.      Ware’s response to the Application is due on August 6, 2021, and said
 4

 5   Application is set to be heard by this Court on August 24, 2021.

 6          8.      The undersigned counsel, whose firm is located in Northern Illinois, has
 7
     been diligently seeking local counsel to (a) represent Ware’s interests in this matter
 8
     and (b) facilitate his pro hac vice admission to this Court pursuant to Local Rule
 9

10   2090-1(b)(3), but has heretofore been unsuccessful. Additionally, the undersigned

11   counsel is leaving today, August 4, 2021, for a long planned (and long overdue)
12
     weeklong vacation.
13
            9.      The undersigned inquired of Marvin Ruth, attorney for Applicants,
14

15   whether he objects to this request. As of the time of filing (and through no fault of

16   Mr. Ruth), no response has been received.
17
     ACCORDINGLY, Creditor, Joseph Ware respectfully requests this Court allow him
18
     an additional 14 days, until August 20, 2021, in which to obtain local counsel and
19

20   file his objection to Applicant’s Application and, if necessary, reset the currently

21   scheduled August 24, 2021 hearing date on said Application.
22
                                                                             Respectfully submitted,
23                                                                               BEERMANN LLP
24
                                                                              /s/ Matthew D. Elster
25                                                                      Attorneys for Joseph Ware1

26

27
     1Given his difficulties in obtaining the local counsel required to seek pro hac vice admission to this
28   Court, and the rapidly approaching response deadline, the undersigned hopes this Court will excuse
     this filing prior to said admission.


                                                   Page 3 of 4
 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on this 4th day of August, 2021, a copy of the attached
 3
     document was filed via the court’s CM/ECF system, which will send electronic
 4

 5   notice to all counsel of record who have appeared in this case.

 6

 7
                                                                s/ Matthew D. Elster
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           Page 4 of 4
